              Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 1 of 21



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
JIMARZARETTE ESTEVEZ, DEANNA MANCINI,
and DIANE MEKULI,
                                    PLAINTIFFS,

                          -against -                                   COMPLAINT

BERKELEY COLLEGE, and                                                  JURY TRIAL DEMANDED
JOEL MARTINEZ, individually.

                                    DEFENDANTS.
-------------------------------------------------------------------X

        The Plaintiffs, Deanna Mancini, Jimarzarette Estevez, and Diane Mekuli, through

undersigned counsel, complain about the Defendants, Berkeley College and Joel Martinez, as

follows:

                                             INTRODUCTION

        1.       This is an employment discrimination case involving claims of gender-related

hostile work environment and disparate treatment, and retaliation, including retaliatory

termination of employment, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e et seq. (“Title VII”), and the New York State Human Rights Law, Executive Law § 290 et

seq., as amended (the “NYSHRL”).

                                     JURISDICTION AND VENUE

        2.       The Court has jurisdiction over Plaintiffs’ federal claims pursuant to 28 U.S.C. §

1331 and 28 U.S.C. § 1343.

        3.       The Court has jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C.

§ 1367. Plaintiffs’ state law claims are so closely related to Plaintiffs’ claims brought under Title
             Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 2 of 21



VII that they form part of the same case or controversy as those terms are defined pursuant to

Article III of the United States Constitution.

       4.      Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b)(2), and Title VII’s special venue provision, 42 U.S.C. § 2000e-5(f)(3), because the

events or omissions giving rise to the claims occurred within this judicial district.

                                        THE PLAINTIFFS

       5.      Plaintiff Jimarzarette Estevez (“Estevez”) is an woman who lives in Westchester

County in the State of New York.

       6.      Plaintiff Estevez worked as an admissions counselor at Berkeley College’s

campus in White Plains from December 2012 until January 2017, when she was promoted to the

position of Assistant Director for High School Admissions, the position she occupied until she

was illegally fired by Defendants in September 2017.

       7.      Plaintiff Deanna Mancini (“Mancini”) is a woman who lives in Westchester

County in the State of New York.

       8.      Mancini began working as an admissions counselor for Berkeley College at the

White Plains campus in or about May 2013. In November 2016, Mancini was promoted to the

position of Director of Adult Admissions and worked in that position until her employment with

Berkeley College was illegally terminated by Defendants in September 2017.

       9.      Plaintiff Diane Mekuli (“Mekuli”) is a woman who lives in Westchester County

in the State of New York.

       10.     Mekuli worked as an admissions counselor at Berkeley College’s White Plains

campus from in or about 2003 to in or about September 2017, when she was illegally fired.

       11.     Estevez, Mancini and Mekuli will be referred to herein as “the Plaintiffs.”




                                                  2
             Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 3 of 21



                                      THE DEFENDANTS

       12.     Defendant Berkeley College (“Berkeley College”) is a private for-profit college

with locations in New York and New Jersey.

       13.     Defendant Joel Martinez was at all relevant times employed by Berkeley College

as the White Plains Campus Operating Officer (“COO”).

       14.     Berkeley College and Martinez will be referred to herein collectively as “the

Defendants.”

                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

       15.     On February 13, 2018, the Plaintiffs filed individual Charges of Discrimination

against Berkeley College, alleging sexual harassment, gender discrimination, and retaliation,

with the United States Equal Employment Opportunity Commission (“EEOC”).

       16.     The Plaintiffs received their Right to Sue letters from the EEOC on or about

August 11, 2017.

       17.     This lawsuit was initiated within ninety (90) days of the Plaintiffs’ receipt of their

Right to Sue Letters from the EEOC.

               FACTUAL ALLEGATIONS RELEVANT TO ALL CLAIMS

       18.     Berkeley College required the Admissions Office at the White Plains campus to

be open six (6) days a week, Monday through Thursday, from 9 a.m. until 8 p.m., Fridays from 9

a.m. to 5 p.m. and Saturdays from 9 a.m. to 3 p.m.

       19.     Each employee was expected to work evening hours during the regular work

week or weekend hours to ensure there was at least one staff member from each division (Adult

and High School) was working at the Admissions Office when it was scheduled to be open.




                                                 3
             Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 4 of 21



       20.     As the Director of Adult Admissions, Mancini managed a team of two admissions

counselors, Plaintiff Mekuli and Leslie Carmichael (“Carmichael”). A third counselor, Liliana

Ardaix (“Ardaix”) joined the team in or about December 2016 and then left her position after a

few months because of the harassment she was subjected to by Carmichael and began working in

the High School Admissions Division.

       21.     During her tenure at Berkeley College, Estevez worked in the High School

Admissions Division, first reporting to Lynn Ovimeleh (“Ovimeleh”), who worked as the

Director of High School Admissions for Berkeley College’s White Plains campus until in or

about April 2017, then to David Bertone (“Bertone”), who at all relevant times worked as

Associate Vice President of Admissions.

       22.     Employees from both Adult Admissions and High School Admissions Division

were expected to staff the Admissions Office during the hours it was open and provide

information and other assistance to any student, prospective student, or family member of a

student or prospective student inquiring by telephone, e-mail or in person.

       23.     Mekuli often worked Saturdays during her tenure at Berkeley College. When she

worked on a Saturday, she was generally not scheduled to work on the Friday before.

       24.     Mekuli liked having a work schedule that permitted her to have Fridays off

because she has young children who have extra-curricular activities on Fridays, and if she was

not working on a Friday, she would accompany them to these activities.

       25.     At all relevant times, Berkeley College had a flexible schedule policy, which

allowed employees to take paid time off in full and half-day increments if approved by a

manager in advance.




                                                4
             Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 5 of 21



       26.     During her employment at Berkeley College, when Mekuli’s children had a half-

day at school, or a school event she wanted to attend during the day, she would use the flexible

schedule policy to take time-off if her supervisor, Mancini, approved the request.

       27.     At all relevant times, Berkeley College had a maternity leave policy, which

allowed employees to take time off from work to care for newborns.

       28.     During her employment at Berkeley College, Mancini made use of the maternity

leave policy in 2017 when she gave birth to her first child and took twelve (12) weeks off from

work to care for her newborn

       29.     Carmichael, who worked as the other admissions counselor in the Adult

Admissions Division and who was Mancini’s subordinate, is, upon information and belief, a

woman who has two independent teenage-age daughters.

       30.     Upon information and belief, Carmichael has never taken maternity leave or

requested time off for issues relating to child care while working for Berkeley College.

       31.     Both before and after Mancini returned from maternity leave in March 2017,

Carmichael complained it was “unfair” that Mancini scheduled her to work on Wednesday

evenings because she had to work by herself.

       32.     Although Mekuli worked most Saturdays by herself, and Mancini often worked

evenings alone to ensure that the Admissions Office was staffed at all times, after Carmichael

complained, Mancini worked Wednesday evenings along with her, and maintained that schedule

until Mancini was illegally fired by Defendants.

       33.     In addition to complaining about having to do her fair share of office hours,

Carmichael engaged in other problematic conduct that affected the Plaintiffs.




                                                   5
             Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 6 of 21



       34.     For example, Carmichael routinely refused to provide assistance to a potential

student unless she could claim credit for enrolling that student, which enabled her to bulk up her

recruitment numbers. In fact, the aggressiveness with which Carmichael pursued potential

students prompted many parents and students to complain about her behavior.

       35.     Although Berkeley College is a for-profit college, employees in the Admissions

Department are legally required to provide truthful information to potential students about the

cost of the program and about whether the program would accomplish their educational goals.

       36.     Mancini observed Carmichael provide inaccurate information to potential students

on a regular basis and reported this misconduct to her direct supervisors including, Ted Havelka

(“Havelka”), who worked as the Berkeley College White Plains COO until in or about December

2016, and his replacement, Defendant Martinez.

       37.     However, as will be described in more detail below, only Havelka disciplined

Carmichael for her misconduct whereas Defendant Martinez encouraged it.

       38.     Although the work performance of the Admissions Office staff was not supposed

to be evaluated by admissions numbers only, Berkeley College managers like Defendant

Martinez continually made clear to Admissions Department employees that recruitment numbers

were watched and used to assess performance.

       39.     During the relevant time period. Berkeley College Admissions staff, including

Plaintiffs, received two kinds of performance appraisals each year.

       40.     Each Admissions Office employee received quarterly reports, which focused

solely on the number of students they each successfully enrolled and their “performance targets,”

which were set by Berkeley College upper management, not their direct supervisors. These




                                                6
             Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 7 of 21



performance targets were impossible and almost never achieved by anyone in the admissions on

any campus of Berkeley College, including White Plains.

       41.     Each Admissions Office employee also received annual performance appraisals

that were more comprehensive, focused on their individual work performance, and how they

each worked as members of the team.

       42.     Salary increases, promotions and other employment-related decisions were

supposed to be based only on these annual performance reviews. However Admissions

Department employees were told by Berkeley College managers like Defendant Martinez if they

hit their performance targets, they could be promoted or receive a salary increase.

       43.     Carmichael also subjected the Plaintiffs and other women in the Admissions

Office to inappropriate gender-related harassment such as unwanted staring, and comments about

their clothing, make-up, and physiques.

       44.     Carmichael made offensive comments about Mancini, even when Mancini was

Carmichael’s supervisor. For example, when Mancini was pregnant in 2016, Carmichael

constantly talked about how “skinny” she was even though she was pregnant or “how large”

Mancini became toward the end of her pregnancy.

       45.     On a daily basis, both before and after Mancini was pregnant and came back from

maternity leave, Carmichael looked Mancini up and down in a manner that made it clear

Carmichael was judging her body, which always made Mancini very uncomfortable.

       46.     Carmichael also made offensive comments about Estevez. Whenever Estevez

came to work wearing pants with a lean cut, Carmichael would talk about how good Estevez’s

body looked in the pants and what a wonderful figure she has.




                                                7
             Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 8 of 21



       47.     On a regular basis, Carmichael would call attention to some aspect of Estevez’s

body, noting how trim and perfect her figure was, often in graphic detail.

       48.     Carmichael made these comments about Estevez’s body while staring at her in a

way that made Estevez feel self-conscious and uncomfortable.

       49.     Carmichael’s comments were so graphic and her demeanor so intense and

unprofessional that the Plaintiffs often felt that her conduct crossed a line from regular office

banter to misbehavior that was inappropriate and upsetting.

       50.     For example, Carmichael would admire Mancini’s hair and talk about how young

and beautiful she was at least once a week.

       51.     Carmichael would stare at Mekuli and tell her over and over again how good and

sexy she looked in this certain shade of red lipstick that she would wear to work.

       52.     Carmichael’s behavior was so off-putting that Mekuli began to stop wearing her

hair down and lipstick to work altogether, to avoid those interactions with Carmichael, which

greatly upset her.

       53.     In or about November 2016, Mancini issued to Carmichael a corrective action

because of unprofessional conduct. Specifically, Carmichael was reprimanded her badgering

behavior on calls with students, providing misinformation to students, and her aggressive

behavior and defensiveness when she engaged with her co-workers and supervisors.

       54.     Carmichael’s corrective action has been approved by then-White Plains COO

Havelka (“Havelka”), and his then-supervisor, Michael Russo (“Russo”), then the Associate Vice

President of Adult Admissions.




                                                8
              Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 9 of 21



        55.    Despite issuance of the corrective action, in or about December 2016, before

Mancini left for maternity leave, Havelka and Mancini agreed to give Carmichael more time to

improve and decided not to terminate her employment, as they had discussed.

        56.    While Mancini was on maternity leave, Mekuli assumed her responsibilities as the

Interim Director of the Adult Admissions Department.

        57.    During the same time period, Defendant Martinez replaced Havelka as White

Plains COO and Gretchen Orsini (“Orsini”) replaced Russo as Associate Vice President of Adult

Admissions.

        58.    Before Mancini left for maternity leave, Martinez told her that when she came

back she would be his “right hand” person.

        59.    At first Mancini believed Defendant Martinez because he asked her opinion of all

Admissions staff members and probed her for information about other departments on the White

Plains Campus. Martinez made Mancini feel like a valued member of his management team.

        60.    At that time, Mancini specifically informed Martinez about corrective action that

had been issued to Carmichael. Martinez told Mancini he agreed with her assessment of

Carmichael’s misconduct and that it would be Mancini’s decision to terminate Carmichael’s

employment if Carmichael did not improve.

        61.    However, within weeks of Mancini’s departure, Martinez offered her position to

Mekuli, telling Mekuli that children and a career were incompatible and that Mancini would not

be able to perform her job with a baby.

        62.    Martinez made these comments about Mancini and the alleged incompatibility of

work and motherhood in front of the entire Admissions Office staff.




                                               9
             Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 10 of 21



       63.       Soon thereafter, Daniel Lapan (“Lapan”), a male admissions counselor in the

High School Admissions Division who, upon information and belief, is not a parent with child

care responsibilities, started to make negative comments about Mekuli’s work schedule on a

regular basis, which suggested that Lapan believed Mekuli did not work as much or as hard as he

did, because she is a parent.

       64.       For example, Lapan would often comment to Mekuli: “You’re never here” or

“You’re leaving early again!” even though she regularly started her work day hours before Lapan

arrived at the office. Moreover, because Mekuli worked Saturdays on a regular basis, she was

often at work when Lapan was not and he had no idea what she accomplished in any work day.

       65.       Martinez’s misconduct affected the work environment for the Plaintiffs in other

ways. For example, after he became White Plains COO, Martinez came into the Admissions

Office at least once a day and every time he came to the office, Martinez would speak to Estevez

in Spanish, telling her jokes and making comments in an effort to make her laugh.

       66.       Martinez’s flirtatious demeanor suggested that he was interested in Estevez

romantically, which made her feel very uncomfortable.

       67.       Estevez did not encourage this attention from Martinez. Although she was

friendly, Estevez made it clear that she was not interested in any kind of personal relationship

with Martinez.

       68.       Martinez also engaged in other efforts to have a personal relationship with the

Plaintiffs. Martinez often encouraged the Plaintiffs and other employees in the Admissions

Office to join him for drinks after work.

       69.       However, only Lapan agreed to go out drinking with Martinez after work.




                                                10
             Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 11 of 21



       70.      Lapan, who at that time was a non-supervisory employee, also joined Martinez

were and Jose Tavares (“Tavares”), a Berkeley College trustee, for long lunches that, upon

information and belief, involved drinking alcohol.

       71.     Once Lapan and Martinez starting going out together for drinks on a regular basis,

Lapan’s demeanor changed and he started to act like he was the director of the department

instead of Ovimeleh, which Defendant Martinez allowed and encouraged.

       72.     For example, Martinez allowed Lapan to sit in an office alone, while the other

Admissions employees from both divisions (adult and high school, including Mancini), had to sit

in cubicles in the “bullpen.”

       73.     Lapan also began to ignore specific directives from Ovimeleh and act like he held

her job. For example, at a work event in August 2017, Lapan asked Mekuli if she would work for

the High School Admissions team. When Mekuli said no, Lapan told her to “think about it or

you will regret it” and also said he would speak with Defendant Martinez and make the “salary

happen” for her even though he had no authority to be discuss these matters with her at the time.

       74.     Martinez openly condoned Lapan’s misconduct by involving Lapan in meetings

normally open only to managers both before and after Ovimeleh stepped down from her position

as Director of High School Admissions.

       75.     In comparison, Martinez failed to include Estevez, the Assistant Director, in

manager-meetings to which Lapan was invited, despite her complaints to Martinez and Bertone

about being excluded from management meetings, which went unanswered.

       76.     Upon information and belief, as a result of Lapan’s misconduct and Martinez’s

condonation of it, Ovimeleh ultimately resigned her position as Director of High School

Admissions and began working as an associate under Mancini in the Adult Admissions Division.




                                               11
             Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 12 of 21



       77.     Throughout Mancini’s maternity leave, Martinez continually claimed: “Deanna’s

not coming back, and even if she does, she isn’t going to be the same after the baby.”

       78.     At some point, Martinez offered Mancini’s job to Mekuli. Martinez told Mekuli

that that was “too soft-spoken,” she needed to be “aggressive” and she should “fight” to get the

promotion.

       79.     When Mekuli turned down Martinez’s offer, he criticized her for being “too

motherly” and “too nurturing,” comments he routinely made about her after Mekuli told him she

did not want Mancini’s job because she knew her old boss would come back from maternity

leave as she said she intended to do.

       80.     During Martinez’s tenure as COO of the White Plains campus, while Mancini was

on maternity leave, Martinez continued to suggest that Mancini was unfit for her job, even after

Mekuli rejected his offer to her of Mancini’s position.

       81.     Martinez even suggested at one point to Mekuli that Mancini and Havelka had a

romantic relationship because otherwise, Martinez alleged, Havelka would never have promoted

Mancini to her position as Director of Adult Admissions.

       82.     Martinez also said that in his view, promotions should be based on numbers only

and that directors should have the highest number of students enrolled.

       83.     As soon as Mancini returned from maternity leave in March of 2017, Martinez

and Orsini issued baseless criticism of her work performance and otherwise failed to support her

as a managerial employee, even when she asked for their help.

       84.     For example, a few days after Mancini returned to work from maternity leave, she

asked Carmichael to assist a student who was coming in for a meeting but whom Mancini could

not meet with because she was required elsewhere.




                                                12
             Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 13 of 21



       85.     Mancini sent the request to Carmichael by e-mail and watched Carmichael print

out the e-mail, storm out of the office, and run down in the direction of Martinez’s office.

       86.     One day later, Martinez invited Mekuli to a meeting with Orsini, the Associate

Vice President of Adult Admissions.

       87.     At that meeting Martinez and Orsini informed Mekuli that she would continue to

oversee Mancini’s team, although no one informed Mekuli of her specific duties in this role and

whether she was supposed to work with Mancini or not.

       88.     Thereafter, Martinez and Orsini informed Mancini that she would no longer

supervise Carmichael and that from that point going forward, Mekuli would be Carmichael’s

supervisor. To rationalize this decision, Martinez told Mancini, “Leslie [Carmichael] really hits

her numbers when she has her mind right,” but Martinez wrongly claimed that when Mancini

supervises Carmichael, she allegedly became upset and that affected her productivity.

       89.     During that conversation, Martinez also told Mancini that the misconduct

Carmichael engaged in, which required her to be issued corrective actions in the past, was

allegedly not observed while Mancini was on maternity leave.

       90.     However, Martinez was not right. During Mancini’s maternity leave, Carmichael

harassed Ardaix, a woman, who was hired to work as an admissions counselor in the Adult

Division. Orisini agreed to transfer Ardaix to the High School Division so that she could avoid

having to interact with Carmichael after Mekuli brought the situation to Orsini’s attention as

Interim Director.

       91.     Upon information and belief, Martinez was aware of this situation with Ardaix

when he wrongly informed Mancini that Carmichael had engaged in no misconduct while

Mancini was on maternity leave.




                                                13
               Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 14 of 21



        92.      Despite the fact that Carmichael no longer report directly to Mancini, she

continued to engage in misconduct by making inappropriate comments about the physical

appearance of Mancini, the other Plaintiffs, and other women in the Admissions Office.

        93.      Although Martinez and Orsini told Mekuli she would manage the Adult

Admissions division, in reality, Mancini returned to her regular work duties when she returned

from maternity leave and Mekuli resumed her regular duties as an associate.

        94.      However, Martinez continued to undermine Mancini.

        95.      At one point, Martinez told Carmichael that she did not have to report to Mancini

anymore after Carmichael alleged that Mancini “got in my face” when Mancini attempted to

provide guidance to Carmichael on appropriate conduct with potential students.

        96.      During the summer of 2017, Estevez complained to Bertone about Carmichael’s

harassment.

        97.      Estevez also complained about Lapan’s insubordination because Lapan was now

refusing to follow her directives.

        98.      Shortly after complaining, Martinez retaliated against Estevez by changing her

work schedule, which he knew would affect Estevez’s ability to work her long-held second job

as a child care giver.

        99.      During the summer months in 2017, Estevez, Mekuli, and Mancini individually

met with Orsini and Martinez on numerous occasions to discuss Carmichael’s inappropriate

comments in general and her unwillingness to work with them as a respectful team member.

        100.     Neither Defendant Martinez nor Orsini made any effort to remediate the hostile

work environment Carmichael subjected the Plaintiffs to.




                                                14
              Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 15 of 21



       101.     Indeed, during one meeting, Orsini claimed she had obtained video footage of the

Plaintiffs talking in the Berkeley College parking lot, which, Orsini alleged, demonstrated that

we were “gossiping” about Carmichael, which the Plaintiffs told her was not true, but Orsini

ignored them.

       102.     After the meeting during which Orsini claimed that the Plaintiffs were gossiping

about Carmichael, Mancini contacted Berkeley College’s human resources manager, Clarissa

Gilliam (“Gilliam”) to complain about Carmichael’s misconduct and the way in which Orsini

and Martinez failed to remedy it.

       103.     In an e-mail sent on or about July 6, 2017, Mancini specifically told Gilliam that

“I’m writing to you because I don’t know what my options are, or what the outcome of this

situation will be . . . it’s become a toxic work environment.”

       104.     Gilliam offered to meet with Mancini. They set a date and time, but when the

meeting day arrived, Mancini did not meet with Gilliam about her complaint.

       105.     Instead, Mancini was called into a meeting with Gilliam, Martinez, and Orsini,

and asked to sign a performance improvement plan (“PIP”). Mancini was then told she could

speak freely to Gilliam.

       106.     Mancini did not feel comfortable, because it was evident her managers already

knew she complained, and they were retaliating against her for complaining by issuing the PIP.

       107.     At that meeting, Martinez falsely told Mancini that he would make everyone in

the Admissions Department sign a PIP and that he would use the documents to fire Carmichael.

       108.     Martinez also falsely assured Mancini that her PIP “didn’t matter” and she had to

sign it because “everyone has to, to be fair” and it “wouldn’t look right” if she did not sign the

document.




                                                15
              Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 16 of 21



       109.       Martinez told Mancini “not to worry” about the PIP, and even though she did not

feel she deserved it, she followed Martinez’s directive and signed the Performance Improvement

Plan because she felt she had no choice.

       110.       In response to Estevez’s complaints regarding Carmichael’s harassment and

Lapan’s misconduct, on or about July 12, 2017, Bertone directed Estevez to sign a PIP.

       111.       Although Estevez did not agree that her performance was deficient, she signed the

PIP because she felt she had no choice and would be fired if she refused.

       112.       Mekuli was also put on a PIP the same day. Although Mancini was present for the

presentation of the PIP to Mekuli, as her direct supervisor she had no knowledge of this action

prior to the event and did not agree with this employment action.

       113.       At the end of the same day all the Plaintiffs were issued retaliatory PIPs, the entire

Admissions Office team was called into a conference room and told by Orsini that the

“nonsense” regarding Carmichael had to come to an end and she said she refused to come back

to this campus and discuss “these issues” again.

       114.       Less than one month later, in or about September 2017, Mancini was called into a

meeting with Berkeley College’s human resources representative, Gilliam, and Orsini.

       115.       At that meeting, Orsini informed Mancini that her employment was terminated.

       116.       When Mancini asked why she was being fired, Orsini said to her: “Deanna a

decision has been made, and we no longer need your services. We have decided to terminate

your position.”

       117.       When Orsini left the room, Mancini asked Gilliam why she was being fired and

she said one word: “Performance.” When Mancini asked if she could speak with Orsini and




                                                   16
              Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 17 of 21



Martinez so she could better understand the reason for her termination of employment, Gilliam

said, “No.”

       118.     That same day, Estevez was called into a meeting with Gilliam and Orsini, and

Gilliam informed her that her employment was terminated.

       119.     When she asked why she was being fired, the only explanation Gilliam provided

was that she was being fired for her alleged “performance,” with no elaboration or examples.

       120.     That same day, Mekuli was also dismissed for alleged performance deficiencies.

Orsini said to Mekuli “Diane we no longer need your services.” Mekuli asked Gilliam what that

meant and Gilliam told her this decision was based on her alleged deficient performance.

       121.     After the Plaintiffs were illegally fired for complaining about Carmichael’s

harassing conduct, Martinez contacted Estevez via text, and in Spanish, asked her out for drinks.

       122.     Martinez also commented that if Estevez had stayed employed at Berkeley

College, she would have gotten him “in trouble.”

       123.     Upon information and belief, Martinez is currently married to a woman he used to

supervise at Berkeley College when she worked there.

       124.     After the Plaintiffs were illegally fired, Martinez was promoted to a Vice

President position.

       125.     Martinez also promoted Lapan to take the newly created position of Director of

Adult and High School Admissions.

       126.     Upon information and belief, a man was hired to replace Mekuli.

       127.     Currently, the only woman admissions counselor remaining at the White Plains

campus is Carmichael.




                                               17
               Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 18 of 21



        128.     As a result of the illegal discrimination and retaliation described herein, the

Plaintiffs have sustained significant economic and emotional damage.

                                  FIRST CAUSE OF ACTION

             Gender Discrimination, Including Hostile Work Environment and
        Care-Giver Discrimination, in Violation of Title VII Against Berkeley College

        129.     Plaintiffs hereby re-allege and incorporate by reference all allegations in the

preceding paragraphs.

        130.     At all relevant times to this action, Berkeley College employed Plaintiffs within

the meaning of the Title VII.

        131.     As alleged herein, Defendant Berkeley College subjected Plaintiffs to a hostile

work environment because of their gender, and otherwise discriminated against Plaintiffs

because of their gender and status as care-givers.

        132.     As alleged herein, Berkeley College’s mistreatment of Plaintiffs violated Title

VII.

        133.     As alleged herein, Berkeley College’s illegal conduct proximately caused

Plaintiffs’ injuries.

                                 SECOND CAUSE OF ACTION

                  Retaliation in Violation of Title VII against Berkeley College

        134.     Plaintiffs hereby re-allege and incorporate by reference all allegations in the

preceding paragraphs.

        135.     At all relevant times to this action, Berkeley College employed Plaintiffs within

the meaning of Title VII.

        136.     By retaliating against Plaintiffs for engaging in protected activity when they

complained about being sexually harassed by their co-worker, Carmichael, and subject to other


                                                18
               Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 19 of 21



gender-related misconduct by Carmichael, Lapan, and supervisors Martinez, Orsini, and Gilliam,

which includes but is not limited to scheduling changes, baseless performance improvement

plans, and ultimately their termination of employment because they engaged in protected

activity, Defendant Berkeley College violated Title VII.

        137.     Plaintiffs have suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional damages, humiliation, insult to dignity, and other

compensable damages as a result of Berkeley College’s illegal practices.

                                  THIRD CAUSE OF ACTION

            Gender Discrimination, Including Hostile Work Environment and
       Care-Giver Discrimination, in Violation of NYSHRL against Berkeley College

        138.     Plaintiffs hereby re-allege and incorporate by reference all allegations in the

preceding paragraphs.

        139.     At all relevant times to this action, Berkeley College employed Plaintiffs within

the meaning of the NYSHRL.

        140.     As alleged herein, Defendant Berkeley College subjected Plaintiffs to a hostile

work environment because of their gender, and otherwise discriminated against Plaintiffs

because of their gender and status as care-givers.

        141.     As alleged herein, Berkeley College’s mistreatment of Plaintiffs violated

NYSHRL.

        142.     As alleged herein, Berkeley College’s illegal conduct proximately caused

Plaintiffs’ injuries.

                                 FOURTH CAUSE OF ACTION

                  Retaliation in Violation of NYSHRL against Berkeley College




                                                19
              Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 20 of 21



       143.     Plaintiffs hereby re-allege and incorporate by reference all allegations in the

preceding paragraphs.

   144.         At all relevant times to this action, Berkeley College employed Plaintiffs within

       the meaning of NYSHRL.

   145.         By retaliating against Plaintiffs for engaging in protected activity when they

       complained about being sexually harassed by their co-worker, Carmichael, and subject to

       other gender-related misconduct by Carmichael, Lapan, and supervisors Martinez, Orsini,

       and Gilliam,      which includes but is not limited to scheduling changes, baseless

       performance improvement plans, and ultimately their termination of employment because

       they engaged in protected activity, Defendant Berkeley College violated NYSHRL.

   146.         Plaintiffs have suffered and will continue to suffer irreparable injury, monetary

       damages, mental anguish, emotional damages, humiliation, insult to dignity, and other

       compensable damages as a result of Berkeley College’s illegal practices.

                                    FIFTH CAUSE OF ACTION

                    Aiding and Abetting Gender Discrimination and Retaliation
              in Violation of NYSHRL Section 296(6) against Defendant Joel Martinez

       147.     Plaintiffs hereby re-allege and incorporate by reference all allegations in the

preceding paragraphs.

       148.     By engaging in the illegal mistreatment of Plaintiffs as described herein,

Defendant Martinez aided and abetted discrimination based on gender, and retaliation, in

violation of NYSHRL, Section 296(6).

       149.     As a result, Plaintiffs have suffered and will continue to suffer irreparable injury,

monetary damages, mental anguish, emotional damages, humiliation, insult to dignity, and other

compensable damages as a result of Defendant Martinez’s illegal practices.


                                                 20
            Case 7:18-cv-10350 Document 1 Filed 11/07/18 Page 21 of 21



                                          JURY DEMAND

   150.        Plaintiffs demand trial on all issues triable by a jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that this Court grant them injunctive relief to enjoin

and permanently restrain Defendants for violating their civil rights under Title VII, and the

NYSHRL; declare that the acts and practices complained of herein are in violation of Title VII,

and the NYSHRL; render a judgment sufficient to compensate her for economic, emotional and

psychic injuries, humiliation, suffering, insult to dignity, and to provide necessary treatment; and

to punish Defendants for their violation of law and deter similar violations in the future; grant

Plaintiff such interest as in permitted by law; attorneys’ fees and all other costs associated with

bringing this action against Defendants; and, all such additional relief as this Court may deem

just and appropriate under the circumstances.

Dated: November 7, 2018

                                       Respectfully submitted,

                                       LAW OFFICE OF DANIELA NANAU P.C.


                                       ___________________________________
                                             DANIELA NANAU

                                       89-03 Rutledge Avenue
                                       Glendale, New York 11385
                                       Telephone: (888) 404-4975
                                       Facsimile: (718) 998-6916
                                       E-Mail: dn@danielananau.com

                                       ATTORNEYS FOR PLAINTIFFS




                                                 21
